Citation Nr: 1628841	
Decision Date: 07/20/16    Archive Date: 08/01/16

DOCKET NO.  12-27 557A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

Entitlement to a compensable rating for residuals of a fracture of the left radius and ulna.  


REPRESENTATION

Appellant represented by:	Kenneth L. LaVan, Attorney


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from March 1985 to December 1988.  

This matter came to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied a compensable rating for residuals of a fracture of the left radius and ulna.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his January 2014 VA Form 9, Appeal to Board, the appellant indicated that he wished to attend a videoconference hearing before a Veterans Law Judge in connection with his appeal.

The appellant's requested Board videoconference hearing was scheduled for August 5, 2015.  In a letter dated July 30, 3015, however, the appellant's attorney advised the RO that he had been unable to locate the appellant and asked that the hearing be rescheduled for a later date.  

On July 31, 2015, the appellant telephoned the RO to advise that he was planning to attend the August 2015 Board videoconference hearing.  However, he was informed that the hearing had been postponed at the request of his attorney.  The appellant indicated that he would contact his attorney.  

In June 2016, the Board contacted the appellant and his attorney and requested that they clarify whether the appellant still wanted to attend a Board videoconference hearing.  He was advised that, if he did not respond to the Board's letter within 30 days, the Board would use his previous selection in scheduling his hearing.  Having received no response from the appellant or his attorney, the Board must presume that the appellant still wishes to attend a rescheduled videoconference hearing in connection with his appeal.

A hearing on appeal will be granted if an appellant, or his or her representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2015).  Indeed, the importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2015), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

In order to ensure full compliance with due process requirements, therefore, a Board videoconference hearing should be scheduled.  As such hearings are scheduled by the AOJ, a remand is necessary.  See 38 C.F.R. §§ 20.700, 20.704(a) (2015).


Accordingly, the case is REMANDED for the following action:


The appellant should be scheduled, in accordance with appropriate procedures, for a videoconference hearing before a Veterans Law Judge.  38 U.S.C.A. § 7107 (West 2014).  A copy of the notice to the appellant of the scheduling of the hearing should be placed in the record, keeping in mind the 30-day advance notice requirement specified at 38 C.F.R. § 19.76 (2015).


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




